Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00313-CV

                                     Patrick MINOR,
                                         Appellant

                                            v.

                               ST. PHILIP’S COLLEGE,
                                       Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-03609
                       Honorable Rosie Alvarado, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Appellant Patrick Minor filed a statement of inability to afford
payment of court costs; no costs are taxed in this appeal.

      SIGNED July 31, 2019.


                                             _________________________________
                                             Patricia O. Alvarez, Justice